Name: Council Implementing Regulation (EU) 2019/132 of 28 January 2019 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia
 Type: Implementing Regulation
 Subject Matter: Africa;  European construction;  international affairs;  civil law
 Date Published: nan

 29.1.2019 EN Official Journal of the European Union L 25/12 COUNCIL IMPLEMENTING REGULATION (EU) 2019/132 of 28 January 2019 implementing Regulation (EU) No 101/2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 101/2011 of 4 February 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Tunisia (1), and in particular Article 12 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 4 February 2011 the Council adopted Regulation (EU) No 101/2011. (2) On the basis of a review of the list set out in Annex I to Regulation (EU) No 101/2011, the entry for one person should be removed. (3) Annex I to Regulation (EU) No 101/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 101/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2019. For the Council The President P. DAEA (1) OJ L 31, 5.2.2011, p. 1. ANNEX In Annex I to Regulation (EU) No 101/2011, entry 28 (Mohamed Marwan Ben Ali Ben Mohamed MABROUK) is deleted.